            Case 1:20-cv-07664-RA Document 17 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOSUE ROMERO, on behalf of himself and all others
 similarly situated,
                                    Plaintiffs,                       No. 20-CV-7664 (RA)

                               v.                                             ORDER
 CURLMIX, INC.,


                                    Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in a receipt of a letter from Kim Lewis, the CEO of Defendant Curlmix,

requesting an extension of time in which to obtain counsel and answer or otherwise move with

respect to the complaint. See Dkt. 15. Plaintiff consents to this request. The request is granted.

Defendant’s deadline to answer or otherwise move with respect to the complaint is extended to

April 16, 2021.

         The Court need not set a specific deadline prior to that date for Defendant to obtain

counsel, but Ms. Lewis is reminded that “a corporation may not appear in a lawsuit against it

except through an attorney.” Grace v. Bank Leumi Tr. Co. of NY, 443 F.3d 180, 192 (2d Cir.

2006).

SO ORDERED.

 Dated:           February 26, 2021
                  New York, New York

                                                      ________________________________
                                                      ____________________   ____
                                                      Ronnie
                                                      R i Ab Abrams
                                                      United States District Judge
